Hart, J. Appellees recovered judgment against appellant on two promissory notes and from the judgment against him appellant prosecutes this appeal. Appellant admitted the execution of the notes, but' says that he signed them in consideration that the directors of the Farmers & Merchants Bank, of MeCrory, Arkansas, would not prosecute his son-in-law for embezzlement. His son-in-law had been cashier of the bank, and an examination of his books showed that he'was a defaulter, and appellant testified, in short, that he executed the notes sued on in consideration that the directors would not prosecute his son-in-law. The directors testified in behalf of appellee and denied that appellant executed the notes in consideration that his son-in-law would not be prosecuted. They said he signed the notes to settle the indebtedness found to be due by his son-in-law to the bank. We have not attempted to set out the evidence in detail, for the jury were the judges of the credibility of the witnesses and under the settled rule of this court their finding of fact against appellant will not be disturbed on appeal. Appellant, in an instruction numbered 2, asked the court to instruct the jury that if they believed from the evidence the notes sued on were signed by appellant under an agreement, express or implied, on the part of the bank officials that his son-in-law would not be prosecuted by the ¡bank officials for any felony, the notes were without consideration, and void. The instruction as asked for was correct. See Goodrum v. Merchants & Planters Bank, 102 Ark. 326. But substantially similar instructions were given 'by the court to the jury and it is well settled that the court need not multiply instructions on the same point. Again, it is the contention of counsel for appellant that the judgment should be reversed on account of certain remarks made by 'Counsel for appellees to the jury. We need not set out these remarks, or consider them, for the record does not show that counsel saved proper exceptions to them. It follows that the judgment must be affirmed.